Quillian, Justice,
dissenting. I respectfully bow to the majority opinion of this court, but do not agree with it. In the majority opinion the petition is very broadly construed. According to my interpretation, its averments are given a more limited meaning. I construe the petition as follows and upon that construction reach the conclusion stated in this dissent. The petition simply alleged there were other sites that for various reasons would, as the plaintiff contended, be more desirable for the location of the hospital. The petition did suggest, rather by innuendo than by direct allegation, that some of the members of the Authority could have been influenced to choose the site for the hospital because of proximity to their property and the property of relatives. The petition also contained an averment that unless the City of Eatonton voted bonds for the purpose at an election to be held in the then near future the city could not furnish water for the hospital and that, because the location selected for the hospital was á mile from the city limits, the city could not furnish as adequate fire and police protection as if the hospital was built within the city limits. There was no allegation that the water bonds would not be voted as planned or that the buildings would not be of such construction as not to need more fire protection than they would have, when completed. The petition also failed to show the costs of any site proposed by the plaintiff though the petition shows he suggested and insisted upon several being considered.
The petition undertook to show cause for injunction against the county commissioners because according to its allegations the defendant commissioners had been grading the premises selected by the Hospital Authority, in preparation for the location of the hospital there, for several months with the county’s heavy equipment and at public expense, and.had kept no account of the costs. The petition did not disclose how far the grading *295had progressed or any reason why it should not be completed, except by way of conclusion that the funds spent for that purpose were being wasted.
Obviously under the authority conferred upon the Hospital Authority of Putnam County under Art. VII, Sec.' VI, Par. I of the State Constitution (Code Ann. § 2-5901 (c)) and Ga. L. 1964, pp. 499, 601; Ga. L. 1964,. Ex. Sess., p. 15 (Code Ann. § 88-1805), that body was vested with authority to choose the site for the erection of the hospital. Its authority, unless so grossly abused as to constitute a violation of law, could not be interfered with by a court of equity. The county commissioners were likewise vested with authority to exercise their discretion in grading the hospital site to be used for county purposes, and in the absence of a similar showing as to gross abuse of discretion on their part the courts had no authority to interfere. No gross abuse of discretion upon the part of the Host pital Authority or the county commissioners was shown by the allegations of the petition. This case is (jontrolled in principle by the pronouncement of Warren v. Davidson, 218 Ga. 25, 26 (126 SE2d 221): “Since control and management of a county’s public schools, except independent school systems, is vested by law in its county board of education, courts of equity will not interfere with its control and management' thereof, except where action taken by such board is contrary to law.”
I am authorized to state that Justices-Almand and Mobley concur in this dissent.